Citation Nr: 1203304	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO. 04-38 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for back disability, currently diagnosed as degenerative disc disease of the cervical and thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. By that rating action, the RO declined to reopen the Veteran's previously denied claim for service connection for a back condition. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In a November 2007 decision, the Board reopened the Veteran's previously denied claim for service connection for a back condition, and remanded the claim to the RO for additional development.

In a June 2009 decision, the Board denied the Veteran's claim for service connection for a back disorder. The Veteran appealed the Board's June 2009 decision to the United States Court of Appeals for Veterans Claims (Court). In March 2010, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary of VA, filed a Joint Motion for Remand (Joint Motion). In a March 2010 Order, the Court granted the Joint Motion, vacated the Board's June 2009 decision, and remanded the matter on appeal to the Board for action consistent with the Joint Motion. 

In a September 2010 decision, the Board again denied the Veteran's claim for service connection for a back disorder. The Veteran appealed the Board's September 2010 decision to the Court. In April 2011, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary of VA, filed a Joint Motion. In an April 2011 Order, the Court granted the Joint Motion, vacated the Board's September 2010 decision, and remanded the matter on appeal to the Board for action consistent with the Joint Motion. 

In November 2011, the Veteran, through his attorney, submitted a new medical nexus opinion in support of the Veteran's claim, and waived initial consideration of the opinion by the RO. See 38 C.F.R. § 20.1304(c).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

In November 2011 the Veteran submitted, through his representative, a nexus opinion in support of the Veteran's claim, provided by a registered nurse, Ms. Arrica Canty, RN, BSN, CLNC. The opinion contains a significant factual error, in identifying a June 20, 1968, service treatment record as being from June 20, 1969, which would have post-dated service and establish continuing disability one year after a June 1968 in-service back injury. However, the date notation is June 20, 1968, and the record is a service treatment record; the date is unclear because the date stamp is smudged. 

In her report, Nurse Canty asserted that should additional information become available that would influence her opinion, she would like to review the information and to retain the right to revise her opinion. The Board will therefore afford Nurse  Canty the opportunity to provide an addendum opinion by which she might supplement her analysis in light of her significant factual error, based on a mis-reading of a June 20, 1968, date stamp, as well further establish her credintials to provide a medical opinion in this matter.

 Also, a VA examination and opinion in March 2009 was provided by a physician's assistant. The Board has now received flawed or inconclusive medical nexus opinions from a private nurse, a private chiropractor, and a VA physician's assistant; in the undersigned's view, the nature of these opinions when viewed in the context of one another illustrates the need for a greater degree of medical expertise to be brought to bear in this matter. As a result, the Board will request a VA medical examination and opinion from a physician specializing in orthopedic medicine. See 38 U.S.C.A. § 5103A(d). 

Additionally, on remand, the RO must seek to obtain any additional available relevant treatment records. See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his back disability from 2003 to the present, or any other potentially available treatment records, that may be relevant to his claim for service connection for back disability. 

After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially available and relevant treatment records that have not been previously received from each health care provider the Veteran identifies. 

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2. Contact all necessary sources to (1) provide Nurse Canty an opportunity to revise or update her November 2011 medical opinion in light of her factual error, in which she mis-read a June 20, 1968, note of in-service back treatment as having occurred post-service on June 20, 1969, one year after the documented in-service injury; and (2) provide Nurse Canty an opportunity to state her credentials as they pertain to determinations of the cause of disorders of the cervical and thoracolumbar spine. 

3. Once all available medical records have been received, arrange for VA examination with a PHYSICIAN SPECIALIZING IN ORTHOPEDIC MEDICINE.

The purpose of the examination is to determine whether the Veteran has current thoracolumbar or cervical spine disability that began during active service, was manifest as arthritis within one year after discharge from active service, or is related to any incident of service.

The following considerations will govern the examination:
   
(a) The claims file and a copy of this remand will be made available to the physician, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the physician, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The physician must take a complete history from the Veteran as to the onset and nature of his symptoms of cervical spine and thoracolumbar spine disability.

(d) If there is a medical basis to support or doubt the history provided by the Veteran, the physician must state this, with a fully reasoned explanation.

(e) The physician must provide a diagnosis for each disorder of the cervical spine and thoracolumbar spine found upon examination.

(f) For each diagnosed disorder of the spine, the physician must provide an opinion as to whether the disorder began during active service or was manifest as arthritis within one year after discharge from active service.

(g) For each diagnosis disorder of the spine, the physician must provide an opinion as to whether the disorder is related to any incident of service, including an incident in June 1968, documented in the service treatment records, during which the Veteran injured his back while moving a helicopter.

(h) In making these determinations, the physician must review the June 20, 1968, service treatment record indicating that the Veteran injured his back while moving a helicopter and on examination had a muscle spasm.

(i) In making these determinations, the physician must review an in-service radiographic report requesting an X-ray on June 20, 1968, as a result of a back injury and a suspected compression fracture, and indicating a finding on June 24, 1968, of no evidence of vertebral fracture, mild scoliosis of the dorso-lumbar spine, and spina bifida of S1.

(j) The physician must provide an opinion as to whether the Veteran's scoliosis of the dorso-lumbar spine found by X-ray in June 1968, but not stated on later reports of X-rays or MRI's, was a temporary or acute finding related to an injury to the back. The examiner must provide an opinion as to whether the Veteran's current disability is related to this X-ray finding.

(k) In all conclusions, the physician must identify and explain the medical basis or bases, with identification of the evidence of record. The physician is to specifically address in his or her conclusion the purpose of the examination--to determine whether the Veteran has current thoracolumbar or cervical spine disability that began during active service, was manifest as arthritis within one year after discharge from active service, or is related to any incident of service.

(l) The physician is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

The physician is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

4. Readjudicate the issue on appeal. If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

If merits of the claim are divergent as to service connection for cervical spine disability as opposed to service connection for thoracolumbar spine disability, the RO must bifurcate adjudication of the claim on appeal in a manner consistent with the evidence.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



